Citation Nr: 1742089	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for paranoid schizophrenia, prior to February 4, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), prior to February 4, 2011.  

3.  Entitlement to special monthly compensation (SMC), prior to February 4, 2011.  


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel
INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from April 1987 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The instant claims were previously before the Board in October 2013 when they were remanded for additional development.  In August 2014, the RO increased the Veteran's evaluation for paranoid schizophrenia to 100 percent disabling, from July 23, 2014.  

In March 2016, the issues were again before the Board.  In its decision, the Board partially granted the Veteran's appeal for increased rating for his psychiatric disability.  The Board increased the Veteran's evaluation for paranoid schizophrenia to 100 percent disabling, from September 27, 2013, and remanded for additional development in conjunction with the period prior to September 27, 2013.  Accordingly, in relation to the period prior to September 27, 2013, the Board remanded the instant claim of TDIU for further development by the RO, as the schedular assignment of a TDIU is dependent on the schedular rating of the Veteran's disability or disabilities.  

In June 2016, the RO implemented the Board's partial granting of the claim for increased rating for paranoid schizophrenia.  Subsequently, in December 2016, the RO granted an earlier effective date for the 100 percent rating, and increased the Veteran's evaluation of paranoid schizophrenia to 100 percent disabling, from February 4, 2011.  As this represented a complete grant of the benefits sought, effective as of February 4, 2011, the issues have been recharacterized above.  

A review of the record reflects substantial compliance with the Board's March 2016 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is now again before the Board.  

The Board notes that in his July 2009 substantive appeal, the Veteran requested a hearing.  Accordingly, the Veteran was scheduled for a Board hearing on July 12, 2012.  On July 6, 2012, VA received a statement from the Veteran that withdrew his request for a hearing.  Therefore, a hearing has not been conducted and the Board will proceed to adjudicate the claims currently on appeal.  

The Board further notes that prior to his current representation, the Veteran was represented by The American Legion.  VA received a signed VA Form 21-22 in November 2016, changing representation from The American Legion to Attorney Adam Luck.  


FINDINGS OF FACT

1.  For the period prior to February 4, 2011, the Veteran's psychiatric disability has been productive of total occupational and social impairment.  

2.  The Veteran has been awarded a 100 percent schedular evaluation for the period on appeal prior to February 4, 2011; therefore, the claim for TDIU is moot.  

3.  For the period prior to February 4, 2011, the Veteran has a single disability rated as 100 percent disabling, but he has no other disability rated at 60 percent, nor is he substantially confined to his dwelling by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the period prior to February 4, 2011, the criteria for an increased rating of 100 percent for paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9203 (2016).  

2.  For the period prior to February 4, 2011, the claim for TDIU is dismissed in light of the total schedular rating being assigned.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.16 (2016).  

3.  For the period prior to February 4, 2011, the criteria for SMC have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350(h)(3)(i)(1) & (2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects substantial compliance with the Board's March 2016 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The March 2016 Remand required VA, in relevant part, to obtain outstanding medical records regarding the Veteran's psychiatric condition.  This directive was adequately followed; thus, the Board finds substantial compliance has been shown.

II.  Increased Rating  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's paranoid schizophrenia has been rated as 30 percent disabling prior to February 4, 2011, and 100 percent disabling, effective as of February 4, 2011, pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, which provides that a noncompensable rating is warranted for a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 4, 2014; therefore, the regulation changes regarding the release of the DSM-V do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.  

Paranoid Schizophrenia  

VA treatment records indicate that the Veteran had been treating for his psychiatric disorder since 1995.  Although the VA treatment records prior to February 4, 2011, indicate fluctuations in the severity of his disability, there is sufficient evidence that his schizophrenia was productive of total occupational and social impairment.  

In a June 1995 VA psychological evaluation, the psychologist noted that the Veteran had an Antisocial Personality Disorder, as manifested by repeated acts that are grounds for arrest, deceitfulness, impulsivity, irritability and aggressiveness, reckless disregard for the safety of others, irresponsibility on his job, and lack of remorse.  Psychological test results suggested the possibility of acute emotional turmoil and a psychotic disorder.  

An August 1996 VA treatment note indicates that the Veteran was told that he was a danger to others.  The Veteran reported hearing voices sometimes.  The examiner assessed an altered thought process.  

An April 1998 VA treatment note reveals that the Veteran reported auditory hallucinations.  He also reported that he could not focus.  The examiner noted that the Veteran had been separated from active duty service for two years, and that the Veteran stated that things were not "coming together for him".  

In October 1999 VA outpatient records, the examiner noted that the Veteran had a history of paranoid schizophrenia.  He further noted that the Veteran had two prior hospitalizations at the VA located in Savannah, Georgia, the last hospitalization being in 1996.  The Veteran was seen in the Emergency Department on the evening of October 17, 1999, with complaints of auditory hallucinations that he reported had become increasingly bad in the last few months.  The Veteran stated that he felt like he was going to die, and that he had numerous delusions, including aliens taking over the world and being cursed by witches.  The examiner noted that the Veteran appeared to have a poor understanding of his problems.  

An August 2000 VA psychiatry note indicates that the Veteran was admitted to the hospital, as he was paranoid and delusional, believing that devils were out to get him.  The Veteran threw the bedding to the floor, stating that he was not sleeping on that since devils were in them.  He also refused his supper tray, stating that the food was poisoned.  The August 2000 VA outpatient note indicates that the Veteran reported a fear that people were following him and trying to poison him.  The examiner noted that the Veteran was actively hallucinating and responding to auditory hallucinations.  The Veteran admitted to episodic suicidal thoughts.  

In October 2006, the Veteran was afforded a VA examination for his claim for a psychiatric disorder.  Consistent with prior medical records, the examiner noted that he was hospitalized in Savannah, Georgia in 1996, and also at Dorn Hospital in 1999.  The examiner further noted that a 2006 note from the North Carolina Department of Corrections (DOC) indicated that the Veteran had been admitted to VA hospitals in South Carolina in 1999, 2000, and 2001.  

Like the VA treatment records, treatment records from the North Carolina DOC, prior to February 4, 2011, also indicate fluctuations in the severity of his disability; however, there is also sufficient evidence in these records that show that his schizophrenia was productive of total occupational and social impairment.  

In a March 2011 mental health assessment report, the psychologist noted that with regard to his mental health treatment in the DOC, the Veteran was admitted as an in-patient to Central Prison almost as soon as he was processed into the system in December 2003.  In February 2004, the Veteran was transferred to the RMH program.  

On mental status examination at the North Carolina DOC in March 2009, the psychologist noted that the Veteran was alert, cooperative, and appropriately groomed.  The Veteran denied any current auditory or visual hallucinations, but stated that he last heard voices about a year ago.  The psychologist provided a diagnosis of paranoid schizophrenia.  

However, as noted by the March 2011 psychologist in the mental health assessment report, in early February 2010, the Veteran reported thoughts of suicide.  He also reported an attempt to harm himself by drinking cologne.  The Veteran stated that this was in response to increased voices telling him to harm himself.  He was placed on self-injurious behavior (SIB) precautions.  While on SIB, the Veteran started to think that the nurse was trying to poison him with his medication.  As a result of the Veteran's increased symptoms, he was involuntarily transferred to the Central Prison Mental Health Unit in February 2011.  

In the February 2011 Involuntary Emergency Transfer form to the Central Prison Health Unit, the psychologist noted that the Veteran received treatment at the Alexander Correctional Institution in Taylorsville, North Carolina, from August 2004 to October 2006.  The psychologist further noted that the Veteran appears to have steadily declined since late December 2010.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher rating for his service-connected paranoid schizophrenia, for the period prior to February 4, 2011.  38 C.F.R. § 4.7.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 100 percent rating throughout the period on appeal.  38 C.F.R. § 4.130.  See Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  

As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is demonstrated in this case.  As noted above in the various treatment records, it appeared to his psychiatrists that he wanted to hurt himself and others.  Furthermore, the Veteran was involuntarily admitted to the hospital as a result of these appearances on numerous occasions.  Thus, the evidence weighs in favor of a finding of gross impairment in thought processes or communication.  As shown, prior to February 4, 2011, the evidence reveals persistent delusions and hallucinations.  Thus, affording the Veteran the benefit of the doubt, an evaluation of 100 percent disabling for paranoid schizophrenia is granted for the period prior to February 4, 2011.  

III.  TDIU  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

However, in this case, the claim of entitlement to a TDIU has been rendered moot by the award of a 100 percent schedular evaluation for paranoid schizophrenia for the period on appeal.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  
However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350(b) (2016).  

SMC provided by 38 U.S.C.A. § 1114(s) is payable where the Veteran has a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.350(h)(3)(i)(1) & (2) (2016).  

Since the Veteran has been awarded a 100 percent disability evaluation for his service-connected paranoid schizophrenia, for the period prior to February 4, 2011, entitlement to SMC will be considered for this period.  The Veteran is also service-connected for chronic low back pain and tinnitus, both of which have been evaluated as 10 percent disabling.  In addition, the Veteran has been service-connected at a non-compensable rating for the following disabilities: traumatic arthritis right wrist, traumatic arthritis left thumb, sternal pain, bilateral hearing loss, and idiopathic rash of the hands and feet.  None of these disabilities are rated at the 60 percent evaluation required by the regulation.  Further, the evidence does not raise the issue of TDIU based on a combination of service-connected disabilities considered without reference to the psychiatric disability.  There is no indication in the evidence of record that the Veteran is "substantially confined" to his dwelling or its immediate premises because of his disabilities.  As such, the criteria for an award of SMC have not been met.  

Moreover, this means that the pending TDIU claim is, in fact, moot.  Other than the total rating granted for the paranoid schizophrenia, the Veteran's other service-connected disabilities are all evaluated at either 10 percent or zero percent; thus, the potential for SMC discussed in Bradley and Buie does not apply and consideration of TDIU would result in no additional discernable benefit.  

As there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, the appeal of the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to a 100 percent evaluation for paranoid schizophrenia is granted for the entire appeal period (from October 11, 2007 onward), subject to the laws and regulations governing monetary awards.  

Entitlement to a TDIU for the period prior to February 4, 2011, is moot, and is therefore dismissed.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


